DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s arguments and amendments.

Double Patenting
The rejection of claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11011200 in view of Mabuchi et al. (US 2012/0008228) is withdrawn in view of the Terminal Disclaimer filed 10/19/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2010/0261039) in view of Mabuchi et al. (US 2012/0008228).


    PNG
    media_image1.png
    134
    423
    media_image1.png
    Greyscale

The reference is silent with respect to the claimed heterocyclic R1 and R5 end groups.  
Mabuchi et al. discloses perfluoropolyether lubricant compounds for use in magnetic recording media wherein heterocyclic endgroups selected from a groups including pyrazole, pyridine, thiophene and thiazole are used as terminal endgroups on perfluoropolethers in order to improve corrosion resistance(see para [0016]-[0032], and Table 3 for specific example using pyrazoles).
It would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the terminal aromatic groups disclosed by Itoh et al. with aromatic heterocyclic groups such as pyrazole, pyridine, thiophene and thiazole as taught by Mabuchi et al. in order to improve corrosion resistance via the presence of a terminal heteroatom.  One of ordinary skill would have had a reasonable expectation of success in making such a substitution given the broad disclosure by Itoh et al. of using aromatic compounds other than the benzene group exemplified in the chemical formula 1, above.  See para [0048] of Itoh et al. for description of aromatic groups including “phenyl, naphthalene…or the like” (emphasis added).
With regard to claim 7, see claim 4 of Itoh et al.
With regard to claim 9, see Itoh et al., Fig 1.
With regard to claim 10, see para [0061] of Itoh et al.
With regard to claim 11, the above-noted formula 4, when a simple substitution of the terminal benzene group is made, is considered to read on the claim as illustration in the following annotated Formula:

    PNG
    media_image2.png
    237
    413
    media_image2.png
    Greyscale

With regard to claim 13, Itoh discloses an R2 segment, as illustrated above, that has the claimed  formula 2-2.

Allowable Subject Matter
Claim 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant argues that the data set forth in the specification establishes an improvement in wear resistance and chemical resistance for the claimed lubricants as compared to the closest prior art lubricants.  This argument is persuasive with regard to claim 12 because the data shows the specific compounds set forth therein having unexpected improvement in wear and chemical resistance as compared to compounds having different end groups than those of the claims.
Claim 14 is allowable over the closest prior art to Itoh which fails to teach or suggest the claimed R2 segment having formula 2-2.  Itoh discloses a similar chemical segment for R2 and R4, as shown above, but fails to teach or suggest a motivation to substitute a –CH2OH group for the –OH group. 



Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive with regard to the 103 rejection of claims 1-3, 6-11 and 13.
Applicant argues that one of ordinary skill in the art would not have been motivated to replace the terminal aromatic groups taught by Itoh with the heterocyclic groups taught by Mabuchi. However, the heterocyclic groups taught by Mabuchi are also aromatic. The fact that Itoh et al. discloses aromatic groups, broadly, is reasonable suggestion enough for one of ordinary skill in the art to look to suitable aromatic groups in the related prior art.  One of ordinary skill in the art would have had a reasonable expectation of success in using the heterocyclic aromatics disclosed by Mabuchi because the aromatic structure would have served to absorb alumina as required by Itoh’s invention with the further advantage of improving corrosion resistance as suggested by Mabuchi.
Applicant further argues that the data set forth in the specification establishes an improvement in wear and chemical resistance for the claimed lubricant as compared to that shown in the prior art to Mabuchi and Itoh.  While the Examiner agrees that the data shows the presence of an unexpected improvement in wear and chemical resistance for the specific lubricant compounds set forth in claim 12, 
the data is not commensurate in scope with the other claims and thus, is not persuasive in overcoming the 103 rejection of claims 1-3, 6-11 and 14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 9-1pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785